HAWKINS, Judge.
Appellant was convicted for violating a provision of the “Texas Liquor Control Act” passed by the 44th Legislature, 2d Called Session, chapter 467, p. 1795 (Vernon’s Ann.P.C. art. 666 — 1 et seq.), and his punishment assessed at a fine of $400.
The prosecution was under subdivision (n) of section 15 of said act (Vernon’s Ann.P.C. art. 666 — 15, subd.(n). It was charged against appellant that he was the holder of a medicinal permit to sell liquor for medicinal purposes only, which permit had been issued by the Texas Liquor Control Board, and that appellant sold liquor to a named person without said person having a prescription for said liquor issued to him by a licensed practicing physician.
The record is here without bills of exception or statement of facts.
The judgment is affirmed.